Case 2:18-cv-00491-JRG-RSP Document 188 Filed 02/11/20 Page 1 of 8 PageID #: 7268




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

   UNILOC 2017 LLC,

   Plaintiff,                            Civil Action No. 2:18-cv-00491-JRG
                                         Civil Action No. 2:18-cv-00492-JRG
   v.                                    Civil Action No. 2:18-cv-00497-JRG
                                         Civil Action No. 2:18-cv-00501-JRG
   GOOGLE LLC,                           Civil Action No. 2:18-cv-00550-JRG
                                         Civil Action No. 2:18-cv-00551-JRG
   Defendant.

                                         FILED UNDER SEAL PURSUANT TO
                                           PROTECTIVE ORDER

                                         JURY TRIAL DEMANDED



   DEFENDANT GOOGLE LLC’S RESPONSE TO UNILOC’S MOTIONS TO COMPEL
            GOOGLE’S IDENTIFICATION AND PRODUCTION OF
                       FINANCIAL DOCUMENTS
Case 2:18-cv-00491-JRG-RSP Document 188 Filed 02/11/20 Page 2 of 8 PageID #: 7269



  I.     INTRODUCTION

         Uniloc’s motions (-491 Case, Dkt. 178; -492 Case, Dkt. 174; -497 Case, Dkt. 184; -501

  Case, Dkt. 171; -550 Case, Dkt. 134; -551 Case, Dkt. 131) 1 are both moot and improper. 2

  Google already produced the documents sought by Uniloc, and contrary to Uniloc’s assertion,

  the parties did not reach an impasse during the meet-and-confer process on Google’s responses

  to Interrogatory Nos. 4 and 6—the subject of this motion. During those meet and confers,

  Google expressly informed Uniloc that Google would be producing responsive documents and

  supplementing its responses to those interrogatories. In particular, on January 10, 2020, Google

  informed Uniloc that it would produce the requested licenses starting the following week and

  financials within four weeks across its cases, and thereafter would supplement its related

  interrogatory responses as appropriate. And Google did as it promised—producing licenses on

  January 14, 15 and 21, and producing financials within four weeks. (Declaration of R. Unikel

  (“Unikel Decl.”), ¶¶ 3-5, 8-9.) Uniloc has not raised any alleged deficiencies in those

  productions in any subsequent meet and confer. Yet, Uniloc filed this motion, even with

  responsive license documents in hand, without indicating how Google’s intervening production

  was lacking, and without acknowledging the parties’ agreed-upon deadline to produce financials.

  Google reminded Uniloc of these facts and requested Uniloc withdraw its motions in light of




         1
           Though Uniloc filed a separate motion in each of the above-captioned cases, the
  motions contain nearly identical arguments. Google therefore consolidates its response to these
  motions.
         2
           Uniloc’s motions are also improper to the extent they request documents and
  information related to uncharted products. As explained in Google’s pending Motions to Strike
  Portions of Uniloc 2017 LLC’s Infringement Contentions, these products are not properly
  accused in these cases and Google cannot ascertain infringement theories for them. (See -491
  case, Dkt. 156; -492 case, Dkt. 149; -497 case, Dkt. 158.) Because Uniloc has not resolved this
  preliminary issue, these products fall outside the scope of discovery and Google has no duty to
  provide documents or information related to them.
                                                      1
Case 2:18-cv-00491-JRG-RSP Document 188 Filed 02/11/20 Page 3 of 8 PageID #: 7270



  them, but Uniloc refused. (Unikel Decl., ¶ 10.) Google respectfully requests that Uniloc’s

  motions be denied.

          First, consistent with Google’s position during the meet and confers, Google produced

  license agreements on January 14, 15, and 21, 2020—shortly after the parties’ meet and confer

  on the issue. Also consistent with Google’s position during the meet and confers, Google has

  produced financial information for the accused devices, and did so on February 3 and 7, 2020—

  within the four weeks promised by Google. Google also informed Uniloc that it is in the process

  of supplementing its interrogatory responses to reflect these productions. (See Unikel Decl., ¶

  10.)

          Second, these motions should never have been filed. The parties never reached an

  impasse on the issues raised in Uniloc’s motions. Just the opposite—during the parties’ meet

  and confer on January 10, 2020, Google made it clear that it would produce relevant license

  agreements and financial information for the accused products in response to Interrogatory Nos.

  4 and 6 as requested by Uniloc. Google issued these productions within the agreed timeframe—

  and some nearly two weeks before Uniloc filed its motions. There was no need for Uniloc to

  seek the Court’s assistance for the production of these documents.

  II.     FACTUAL BACKGROUND

          Google’s Responses to Uniloc’s Interrogatory Nos. 4 and 6. On September 10, 2019,

  Uniloc served its First Set of Interrogatories to Google. Interrogatory No. 4 seeks documents

  pertaining to “revenue, profit and costs” associated with the accused products. (E.g. -491 case,

  Dkt. 178 at 1.) Interrogatory No. 6 seeks “licenses . . . technology transfer agreements or any

  other agreements or contracts providing any rights to patents or technologies . . . that relate to

  any patent or patent application that . . . (i) relates to the functions and features set forth in

  [Uniloc’s] infringement contentions . . . or technology that . . . is similar to the functions . . . or
                                                          2
Case 2:18-cv-00491-JRG-RSP Document 188 Filed 02/11/20 Page 4 of 8 PageID #: 7271



  that (ii) . . . is comparable to a license that [the parties] would have agreed to in a hypothetical

  negotiation in this case.” (Id.) On October 31, 2019, Google timely responded to these

  interrogatories. (Id.) Regarding Interrogatory No. 4, Google stated that




                                                  ” (Id.) Regarding Interrogatory No. 6, Google

  stated that



                                                                                          ” (Id.)

  Google has done just that.

          Over the course of the next few months, Google worked diligently to identify the

  potentially relevant licenses and provide requisite notice to third parties as required by the terms

  of those licenses. Beginning January 14, 2020, Google produced license agreements responsive

  to Interrogatory No. 6 with the Bates ranges of GOOG-UNI491-00038130 – GOOG-UNI491-

  00038375; GOOG-UNI492-00026612 – GOOG-UNI492-00027234; GOOG-UNI497-00024247

  – GOOG-UNI497-00024869; GOOG-UNI501-00016231 – GOOG-UNI501-00016853; GOOG-

  UNI550-00016563 – GOOG-UNI550-00017185; GOOG-UNI551-00016228 – GOOG-UNI551-

  00016850. (Unikel Decl., ¶¶ 3-5.) Beginning February 3, 2020, Google produced financial

  information responsive to Interrogatory No. 4 with the Bates ranges of GOOG-UNI491-

  00038376 – GOOG-UNI491-00038377; GOOG-UNI492-00027596; GOOG-UNI497-00025145­

  – GOOG-UNI497-25146; GOOG-UNI501-00017129; GOOG-UNI550-00017461; GOOG-

  UNI551-00017126. (Id., ¶¶ 8-9.)




                                                         3
Case 2:18-cv-00491-JRG-RSP Document 188 Filed 02/11/20 Page 5 of 8 PageID #: 7272



         The Meet-and-Confer Process. The parties met and conferred on January 10, 2020,

  before Uniloc filed these motion. (Unikel Decl., ¶ 2.) During the meet and confer, Google

  informed Uniloc that it would be producing relevant license agreements and financial

  information for the accused products sought by Uniloc’s interrogatories within four weeks. (Id.)

  After the January 10, 2020 meet and confer, Google confirmed its position in writing, further

  disputing Uniloc’s assertion that the parties reached an impasse. (Id.) Google proceeded to

  continue its diligent search for responsive documents to these interrogatories and produced the

  same, consistent with what Google represented it would do in the meet and confers.

  Nevertheless, Uniloc filed the present motions on January 26 and 27, 2020.

         On January 29, 2020, Google sent Uniloc a letter notifying Uniloc that Google had

  already produced license agreements and would shortly be producing financial information for

  the accused products responsive to Uniloc’s Interrogatory Nos. 4 and 6. (Id., ¶ 7.) Google

  requested Uniloc withdraw its motions in light of Google’s productions. (Id.) Uniloc has not

  withdrawn its motions, despite the fact that the issues in its motions are moot.

  III.   ARGUMENT

         A.      Uniloc’s Motions Are Moot Because Google Has Produced Documents
                 Responsive To Uniloc’s Interrogatory Nos. 4 & 6
         Google has produced financial information for the accused products responsive to

  Interrogatory No. 4 and license agreements responsive to Interrogatory No. 6, and is in the

  process of preparing supplemental interrogatories in short order, as Google’s counsel has

  informed Uniloc’s counsel. (Id., ¶¶ 2-5, 7-10.) Uniloc’s requests for supplementation of these

  interrogatories thus are moot and should be denied on that basis alone.

         Uniloc’s assertion that it should not bear the burden “to identify all the ways that Google

  derives revenue for each version of Google’s accused products or software” under Rule 33(d) is


                                                       4
Case 2:18-cv-00491-JRG-RSP Document 188 Filed 02/11/20 Page 6 of 8 PageID #: 7273



  misplaced. Google has produced spreadsheets containing revenue information for the accused

  products. As Uniloc is aware, Google also is preparing its supplemented interrogatory responses

  to identify the specific documents by Bates number. (Id., ¶ 10.) Uniloc also wrongly contends

  that Google “play[s] hide-the-ball.” (See, e.g., -491 case, Dkt. 178 at 3.) But Google’s responses

  do not “merely referenc[e] a mass of documents that may have some financial documents mixed

  within,” as Uniloc suggests. (Id.) Rather, Google has identified with specificity the documents

  containing the financial information for the accused products responsive to Interrogatory No. 4.

  (See Unikel Decl., ¶¶ 8-9.) Google’s reliance on Federal Rule of Civil Procedure 33(d) is proper.

  Samsung Electronics America, Inc. v. Chung, 321 F.R.D. 250 (N.D. Tex. 2017).

         B.      Uniloc’s Motions Are Procedurally Improper

         Finally, as outlined above, Uniloc’s motions are improper because the parties never

  reached an impasse. Throughout the meet-and-confer process, Google repeatedly informed

  Uniloc that it would produce responsive licenses and financial information—and Google did

  exactly what it promised. Simply put, Uniloc’s motions were never ripe and (as explained

  above) are now entirely moot.


  DATED: February 10, 2020                 Respectfully submitted,

                                           By: /s/ Robert W. Unikel
                                           Robert W. Unikel (IL Bar #6216974)
                                           robertunikel@paulhastings.com
                                           Michelle Marek Figueiredo (IL Bar #6297112)
                                           michellemarek@paulhastings.com
                                           Matthew Richard Lind (IL Bar #6327241)
                                           mattlind@paulhastings.com
                                           John A. Cotiguala (IL Bar #6311056)
                                           johncotiguala@paulhastings.com
                                           PAUL HASTINGS LLP
                                           71 South Wacker Dr., 45th Floor
                                           Chicago, IL 60606
                                           Telephone: (312) 499-6000
                                           Facsimile: (312) 499-6100

                                                      5
Case 2:18-cv-00491-JRG-RSP Document 188 Filed 02/11/20 Page 7 of 8 PageID #: 7274




                                  Elizabeth L. Brann (CA Bar #222873)
                                  elizabethbrann@paulhastings.com
                                  Ariell Nicole Bratton (CA Bar #317587)
                                  ariellbratton@paulhastings.com
                                  PAUL HASTINGS LLP
                                  4747 Executive Drive, 12th Floor
                                  San Diego, CA 92121
                                  Telephone: (858) 458-3000
                                  Facsimile: (858) 458-3005

                                  Robert Laurenzi (NY Bar #3024676)
                                  robertlaurenzi@paulhastings.com
                                  PAUL HASTINGS LLP
                                  200 Park Avenue, 26th Floor
                                  New York, NY 10166
                                  Telephone: (212) 318-6000
                                  Facsimile: (212) 318-6100

                                  Michael E. Jones
                                  State Bar No. 10929400
                                  mikejones@potterminton.com
                                  E. Glenn Thames, Jr.
                                  State Bar No.00785097
                                  glennthames@potterminton.com
                                  Patrick C. Clutter
                                  State Bar No. 24036374
                                  patrickclutter@potterminton.com
                                  POTTER MINTON, P.C.
                                  110 N. College Ave., Suite 500
                                  Tyler, Texas 75702
                                  Telephone: (903) 597-8311
                                  Facsimile: (903) 593-0846

                                  Attorneys for Defendant Google LLC




                                           6
Case 2:18-cv-00491-JRG-RSP Document 188 Filed 02/11/20 Page 8 of 8 PageID #: 7275



                                   CERTIFICATE OF SERVICE

         The undersigned hereby certifies that all counsel of record who have consented to

  electronic service are being served with a copy of this document via electronic mail on February

  10, 2020. I also hereby certify that all counsel of record who have consented to electronic service

  are being served with a notice of filing of this document, under seal, pursuant to L.R. CV-5(a)(7)

  on February 10, 2020.

                                                               /s/ Robert W. Unikel
                                                               Robert W. Unikel


               CERTIFICATE OF AUTHORIZATION TO FILE UNDER SEAL

         I hereby certify that the foregoing document and all supporting declarations and exhibits

  thereto are being filed under seal pursuant to the terms of the Protective Orders.

                                                               /s/ Robert W. Unikel
                                                               Robert W. Unikel




                                                       7
